DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 15, 2022 has been entered.  Claims 1-10, 13-17, and 20 remain pending in the application.  Claims 11-12 and 18-19 have been cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maimin et al. (US20120205939, hereinafter “Maimin”).
Regarding claim 1, Maimin discloses a tonneau cover support system (20; Figs. 3-5, Paragraphs 20, 23) for a cargo bed (34; Fig. 1, Paragraph 20) of a truck (30; Fig. 1, Paragraph 20), comprising a plurality of side rails (60; Fig. 4, Paragraphs 22-23) configured to be secured to side walls (50; Figs. 1, 4, Paragraph 21) of the cargo bed, wherein each of the plurality of side rails includes a lateral support section (76; Fig. 4, Paragraph 24) for supporting a tonneau cover (100; Figs. 1, 4, Paragraph 22), a vertical support section (62; Fig. 5, Paragraph 23) connecting to the lateral support section and perpendicularly (Fig. 5) extending above and below the lateral support section, wherein the vertical support section (62; Fig. 5) is configured to be in contact with a corresponding side wall (38/54; Fig. 5, Paragraphs 20-21) of the cargo bed, an oblique support section (78; Fig. 5, Paragraph 24) connecting to the vertical support section and the lateral support section and a drain channel (76; Fig. 5, Paragraph 24) formed by the vertical support section, the lateral support section, and the oblique support section, wherein each of the plurality of side rails is configured for mounting a clamp assembly (90; Fig. 5, Paragraph 25) or a latch assembly (180; Fig. 13, Paragraph 33).
Regarding claim 2, Maimin discloses the tonneau cover support system (20; Fig. 1) of claim 1, further comprising: the clamp assembly (90; Fig. 5), wherein the clamp assembly contains an inner clamping block (94; Fig. 7, Paragraph 25), an outer clamping block (92; Fig. 7, Paragraph 25) and a fixing component (96; Fig. 7, Paragraph 25) for connecting the inner clamping block and the outer clamping block.
Regarding claim 4, Maimin discloses the tonneau cover support system (20; Fig. 1) of claim 2, wherein the outer clamping block (92; Fig. 7, Paragraph 25) is configured to grab (Fig. 5) onto one of the side walls (54; Fig. 5) of the cargo bed.
Regarding claim 5, Maimin discloses the tonneau cover support system (20; Fig. 1) of claim 1, further comprising:  the latch assembly (180; Fig. 13, Paragraphs 38-39) contains a latch (84; Fig. 5, Paragraphs 24, 33) for mounting to one of the plurality of side rails, and a plunger (182; Fig. 13, Paragraph 33, 39) section installed on the tonneau cover.
Regarding claim 6, Maimin discloses the tonneau cover support system (20; Fig. 1) of claim 5, wherein the plunger section comprises a plunger (182; Fig. 13, Paragraph 33, 39), a plunger housing (188; Fig. 13, Paragraph 33), and a pulling cord (186; Fig. 13, Paragraph 33).
Regarding claim 7, Maimin discloses the tonneau cover support system (20; Fig. 1) of claim 6, wherein when the plunger is in an extended position, the latch blocks the plunger and prevents the tonneau cover from being opened (Abstract, Paragraphs 5, 33, 38).
Regarding claim 8, Maimin discloses the tonneau cover support system (20; Fig. 1) of claim 1, wherein the tonneau cover (100/122; Fig. 5) is supported by the plurality of side rails (60; Fig. 5) and not in contact with the side walls (38/54; Fig. 5).
Regarding claim 9, Maimin discloses the tonneau cover support system (20; Fig. 1) of claim 1, with the lateral support section contains a drain opening (80; Fig. 5, Paragraph 24) allowing water to pass through and enter the drain channel.
Regarding claim 16, see analysis of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maimin in view of Wheatley (US20030057726).
Regarding claim 3, Maimin discloses tonneau cover support system (20; Fig. 1) of claim 2, and the inner clamping block (94; Fig. 7, Paragraph 25).  However, Maimin is silent to wherein the inner clamping block is configured to hook onto the lateral support section of one of the plurality of side rails.
In claim 3, Wheatley teaches wherein the inner clamping block is configured to hook (30; see Figure 2, ¶ 16) onto the lateral support section of one of the side rails (26; Fig. 2, ¶ 16).
For claim 3, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tonneau cover support system of Maimin by adding hooking features on the inner clamping block in order to hook on the later support section of the a side rail Wheatley.  Doing so, allows for ease of positioning the clamp on the rail(s) and slidable along the length of the rail(s) (Wheatley - ¶ 16).

Claims 10-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maimin in view of Steffens et al. (US9669689, hereinafter “Steffens”).
Regarding claim 10, Maimin discloses A tonneau cover support system for a cargo bed of a truck, comprising: a tonneau cover for covering the cargo bed; a plurality of side rails configured to support the tonneau cover when the tonneau cover is in a closed position, wherein each of the plurality of side rails comprises: a lateral support section for supporting a tonneau cover, a vertical support section connecting to the lateral support section and perpendicularly extending above and below the lateral support section, wherein the vertical support section is configured to be in contact with a corresponding side wall of the cargo bed, an oblique support section connecting to the vertical support section and the lateral support section, and Page 3PATENT Atty Dkt No PNWUS190126-MO a drain channel formed by the vertical support section, the lateral support section, and the oblique support section (see Analysis of claim 1); a plurality of clamp assemblies (90; Paragraph 22) for securing the plurality of side rails to side walls of the cargo bed, wherein each of the plurality of clamp assemblies is slid and mounted onto one of the plurality of side rails (Figs. 4-5); and a latch assembly (180; Fig. 13) including a latch (84; Fig. 5) and a plunger (182/184; Fig. 13, Paragraph 33) section, wherein the latch (220) is configured to be mounted onto one of the plurality of side rails, and the plunger section is installed on the tonneau cover (Fig. 13).  
However, Maimin is silent to the plurality of clamp assemblies wherein the latch is configured to be slid.
In claim 10, Steffens teaches a plurality of clamp assemblies (507; Figs. 9-10, Col. 3 lines 18-31) wherein the latch (524; Fig. 7) is configured to be slid.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tonneau cover support system of Maimin by adding a latch to the clamp as taught by Steffens.  Doing so, allows for movement of the latch along the rail (Fig. 7, Col. 4 lines 2-4 and Col. 5 lines 5-18).
Regarding claim 13 see analysis of claims 1 and 10.
Regarding claim 14, see analysis of claims 6 and 10.
Regarding claim 15, see analysis of claims 7, 10, and 14.
Regarding claim 17, see analysis of claims 10 and 16.
Regarding claim 20, see analysis of claims 2 and 10.

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive.  Applicant argues that Maimin does not disclose, teach or suggest “an oblique support section (78) connecting to the vertical support section (62) and the lateral support section (76)”.  The oblique support section does connect to the vertical support section and the lateral support section as shown in both Figs. 4 and 5.  Applicant uses the word “connecting” within the claim.  The basic definition of “connecting” is joining and linking together.  In this case, the oblique support section is joined/linked to the vertical support section and the oblique support section is joined/linked to the vertical support section.  In other words, if the applicant wanted to have the oblique support section directly connecting and where to touch by mutual borders or edges to the vertical support section or to the lateral support section, then the applicant would have to use more precise words such as, “abutting” or “directly next to” or “bordering” or “adjoining” or “touching”, etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



/J.E.H./Examiner, Art Unit 3612